Exhibit 10.5


Directors' Compensation


All non-employee directors of The Old Point National Bank of Phoebus (the Bank)
and Old Point Trust & Financial Services, N.A. (the Trust Company) receive $500
and $300, respectively, for each board meeting they attend. The non-employee
directors of the Bank and Trust Company receive $150 for each committee meeting
they attend except for the Bank's Investment Committee meetings, for which
members receive $100 for attendance, and the Bank's Director Loan Committee and
Audit Committee meetings, for which members receive $200 for attendance.


In addition, non-employee directors of the Bank and Trust Company receive an
annual retainer fee of $10,000 and $3,000, respectively.  In addition, the
chairman of the Audit Committee and the chairman of the Trust Company Board and
the Lead Director of the Bank Board receive an additional $2,000 annual
retainer, and the chairman of the Directors Loan Committee receives an
additional $1,000 retainer.


All directors of Old Point Financial Corporation (the Company) have been elected
as directors of the Bank, but there is no assurance that this practice will
continue. However, not all Company directors serve as directors of the Trust
Company. There are no additional fees paid for being a Company director.


The Company also pays for all directors and their spouses to attend regular
director seminars.


Non-employee directors were eligible to receive awards of non-qualified stock
options under the Company's 1998 Stock Option Plan; however, the 1998 Stock
Option Plan expired in 2008, and no further awards may be granted under the
plan.

